DETAILED ACTION
This office action is in response to the application filed on 7/7/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3, 10-12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 10,763,756 (hereinafter ‘756). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, ‘756 discloses a resonant converter, comprising: a resonant transformer comprising an input port and configured to provide an output power to a load; a primary bridge circuit configured to provide an input power to the input port; a buffer circuit coupled in parallel with the input port; and a control module configured to receive a buffered primary port signal from the buffer circuit and to control the primary bridge circuit to control the output power to the load in response to the buffered primary port signal, the buffered primary port signal comprising comprehensive signal information relating to the input power and the output power of the resonant converter. (claim 1)
Regarding claim 3, ‘756 discloses the control module comprises: a sense interface circuit configured to receive the buffered primary port signal and to provide a sense interface signal indicative of a primary port signal of the resonant transformer. (claim 4)
Regarding claim 10, ‘756 discloses a method of controlling an output power delivered by a resonant converter to a load, comprising: applying an input power comprising an input voltage to an input of the resonant converter; providing a switched power signal to a resonant transformer input port, the switched power signal comprising a switching cycle and a switching frequency; and providing a buffered primary port signal from the resonant transformer input port to a control module with a parallel coupled buffer circuit coupled to the resonant transformer input port, the buffered primary port signal comprising comprehensive signal information relating to the input power and the output power of the resonant converter. (claim 20)

Regarding claim 12, ‘756 discloses wherein controlling the output power in response to the buffered primary port signal comprises: level shifting an alternating current (ac) component of the buffered primary port signal; converting the ac component into a sense interface signal; and controlling the output power in response to the sense interface signal. (claim 20)
Regarding claim 17, ‘756 discloses a controller for use in a resonant converter, comprising: a sense interface circuit coupled to receive a buffered primary port signal from a buffer circuit, the buffered primary port signal comprising comprehensive signal information relating to an input power and an output power of the resonant converter, the buffer circuit coupled across an input port of a resonant transformer of the resonant converter and configured to generate a sense interface signal representative of a primary port signal of the resonant transformer; and a clock control circuit configured to receive a sense interface signal from the sense interface circuit and to receive a feedback signal representative of an output of the resonant converter, the clock control circuit further configured to generate a switch signal to control a primary bridge circuit in response to the buffered primary port signal, the primary bridge circuit configured to provide the input power to the input port of the resonant transformer to control the output power provided to a load. (claim 44)

Allowable Subject Matter
Claims 2, 4-9, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art fails to disclose: “...the resonant converter is a non-isolated resonant converter” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 4, the prior art fails to disclose: “...the control module further comprises: a sampling block configured to sample a plurality of sense interface signal samples from the sense interface circuit during a switching cycle of the sense interface signal” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, the prior art fails to disclose: “...the buffer circuit comprises: a coupling circuit; and a second transformer comprising: a first winding coupled in parallel with the input port; and a second winding coupled to the coupling circuit to provide the buffered primary port signal” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 13, the prior art fails to disclose: “...sampling a plurality of sense interface signal samples from the sense interface signal during the switching cycle” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, the prior art fails to disclose: “...the controller further comprises: a sampling block coupled to receive the sense interface signal from the sense interface circuit to sample data points of the sensed interface signal; and a signal processing block coupled to receive the sample data points from the sampling block to extract the comprehensive signal information from the sampled data points, wherein the signal processing block is coupled to calculate at least one of an input voltage, an incremental resonant capacitor voltage change, and the output power from the comprehensive signal .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838